UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-1353



JAMES A. HILFIGER,

                                              Plaintiff - Appellant,

           versus


TRANSAMERICA OCCIDENTAL LIFE INSURANCE COM-
PANY, a foreign corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-96-848-2)


Argued:   October 2, 1997               Decided:     December 18, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and HERLONG, United
States District Judge for the District of South Carolina, sitting
by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Conrad Moss Shumadine, WILCOX & SAVAGE, P.C., Norfolk,
Virginia, for Appellant. Edwin Ford Stephens, CHRISTIAN & BARTON,
L.L.P., Richmond, Virginia, for Appellee. ON BRIEF: John F. Rixey,
Virginia Beach, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     The Virginia Supreme Court having answered our Certification

Order, the grant of summary judgment in favor of Transamerica

Occidental Life Insurance Company is




                                                        AFFIRMED.




                                2